On report. This is an action under the statute (R. S. 1930, Chap. 33, Sec. 29) to recover for pauper supplies furnished to James Mullen. The only issue is his pauper settlement at the time the supplies were furnished. Thé plaintiffs contend that it was obtained in the defendant town between the early part of June, 1910, and the latter part of October, 1915.
“A person of age, having his home in a town for five successive years without receiving supplies as a pauper, directly or indirectly, has a settlement therein.” R. S. 1930, Chap. 33, Sec. 1, Par. VI.
Butler & Butler, Gower & Eames, for plaintiff.
Bernard Archibald, for defendant.
The age of the alleged pauper is not given nor can it be ascertained by inference from proven facts. Without its inclusion in the record, it is impossible to determine whether Mr. Mullen was “a person of age” during the five years it is claimed he had “his home” in the defendant town. Report discharged.